Citation Nr: 18100261
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-28 762A
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	5
 
REMANDED ISSUES
Entitlement to service connection for hypertension and entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, all to include as secondary to service-connected disability, are remanded for additional development.
The Veteran served on active duty from August 1968 to August 1970, to include service in the Republic of Vietnam.  
In January 2018, the Veteran and his wife testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The record reflects that the Veteran underwent Department of Veterans Affairs (VA) examination in connection with his hypertension claim in May 2012, and the examiner opined that the Veterans hypertension was less likely as not related to his service-connected prostate cancer.  The examiner did not, however, address the Veterans contention that his hypertension is directly related to service, to include as due to exposure to herbicide agents, or manifested in or within one year of service.  Accordingly, the Board finds remand is warranted for an addendum opinion.  
With respect to the Veterans claims for entitlement to service connection for peripheral neuropathy of the extremities, service connection has been denied because the evidence does not demonstrate that the condition was diagnosed within one year after last exposure to herbicide agents, as is required for presumptive service connection related to exposure to herbicide agents.  However, the Veteran has asserted that his peripheral neuropathy began in service and, in any event, service connection may be granted on a non-presumptive basis if the evidence otherwise demonstrates that the condition is related to exposure to herbicide agents.  Accordingly, the Board finds remand is warranted for a VA opinion to address the Veterans contentions.
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for hypertension and for peripheral neuropathy of the bilateral upper and lower extremities.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After the above records have been associated with the claims file, send the claims file to a VA examiner to obtain an addendum opinion with respect to the Veterans claim for entitlement to service connection for hypertension.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that hypertension arose in service or within one year of separation from service, or whether it is causally related to service, to include as due to exposure to herbicide agents.  The examiner may not rely solely on a lack of affirmative evidence, or the fact that hypertension is not presumptively related to exposure to herbicide agents, to justify a negative opinion.  If the absence of disability for a period of time is the basis for a negative opinion, the examiner should explain the medical significance of this fact as the Board is precluded from making any medical determinations.   
If hypertension is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veterans service-connected disabilities, including prostate cancer and posttraumatic stress disorder.  If the examiner finds hypertension has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 
A complete medical rationale must be provided for any opinion expressed.  
3. After the above records have been associated with the claims file, send the claims file to a VA examiner for an opinion with respect to the Veterans claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.  
After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy manifested in service or within one year of exposure to herbicide agents, or, if not, whether it is otherwise related to service, to include as due to exposure to herbicide agents.  
The examiner must address the Veterans lay statements regarding the onset of symptoms, and may not rely solely on the fact that peripheral neuropathy is only presumptively related to exposure to herbicide agents when it manifests within one year of service.  If the absence of disability for a period of time is the basis for a negative opinion, the examiner should explain the medical significance of this fact as the Board is precluded from making any medical determinations.
A complete medical rationale must be provided for any opinion expressed.








(CONTINUED ON NEXT PAGE)
4. After completing the requested actions, and any additional actions deemed warranted, the Agency of Original Jurisdiction should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

